PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Weinzierl, Mark, A.
Application No. 12/568,536
Filed: 28 Sep 2009
Patent No.  8,204,494 
Issued: 19 Jun 2012
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 391162-00009



This is a decision on the renewed petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed December 2, 2021.

The petition under 37 CFR 1.378(b) is GRANTED.

The above-identified patent issued June 19, 2012.  Accordingly, the four year maintenance fee could have been paid during the period from June 19, 2015 through December 19, 2015 without surcharge, or with a 6 month late payment surcharge during the period from December 20, 2015 through June 19, 2016.  No four year maintenance fee having been received, the patent expired on June 20, 2016.  The eight year maintenance fee was due by June 19, 2020.  Patentee filed a petition under 37 CFR 1.378(b) to accept the unintentionally delayed payment of the maintenance fee on August 5, 2021.  However, the petition was dismissed in a decision mailed on August 27, 2021.  The decision explained that the patent had been expired for longer than two years, and requested that Patentee explain the delay in filing the petition.   

With the instant renewed petition (made timely by obtaining a two month extension of time), Petitioner has satisfactorily accounted for the delay in filing the initial petition.  In view thereof, the petition is granted.

The maintenance fee in this case is accepted and the above-identified patent is hereby reinstated as of the mail date of this decision. 

$1000 for the four year maintenance fee and $1880 for the eight year maintenance fee having been charged to Deposit Account No. 50-1214, as authorized by the petition filed August 5, 2021.  In addition, the $1050 petition fee has been charged twice (once for each maintenance fee).

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions